             Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 1 of 7



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 NEXSTAR BROADCASTING, INC.

       Plaintiff,

 v.                                                      Case No. _____________________

 DIRECTV, LLC                                                      COMPLAINT

       Defendant.


       Plaintiff Nexstar Broadcasting, Inc. (“Plaintiff” or “Nexstar”) files this Complaint against

Defendant DIRECTV, LLC (“DIRECTV”) and respectfully alleges as follows:


                                        I. INTRODUCTION

       This case involves a straightforward breach of contract by DIRECTV, which refuses to

comply with the plain and unambiguous terms for which it bargained. Under the contract,

DIRECTV agreed to pay (1) a License Fee in exchange for the right to retransmit Nexstar stations,

and (2) an Unlaunched Station Fee in exchange for not being required to immediately launch one

particular Nexstar station. DIRECTV specifically agreed to pay the Unlaunched Station Fee until

if and when it launched this station.

       DIRECTV now erroneously claims that its obligation to pay the Unlaunched Station Fee

depends on the station retaining its network affiliation.        Nothing in the contract supports

DIRECTV’s wishful thinking. Indeed, the contract plainly places the risk on DIRECTV that the

station might lose its network affiliation during the contract’s term.

       Because Nexstar ordinarily requires programming distributors to retransmit all Nexstar

stations, Nexstar purposely bargained for—and relied on—DIRECTV’s express promise to pay

the Unlaunched Station Fee. Nexstar has fully performed its obligations under the contract.


                                                  1
             Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 2 of 7



Nexstar is likewise entitled to DIRECTV’s full compliance and has incurred damages because

DIRECTV refuses to honor its clear obligations.


                                        II. PARTIES

       1.      Plaintiff Nexstar Broadcasting, Inc. is a Delaware corporation with a principal place

of business in Irving, Texas.

       2.      Defendant DIRECTV, LLC is a limited liability company organized under the laws

of California; on information and belief, DIRECTV is not a citizen of Delaware or Texas.

DIRECTV may be served with process by serving its registered agent: CT Corporation System,

818 West Seventh Street, Suite 930, Los Angeles, California, 90017.


                                III. JURISDICTION & VENUE

       3.      This Court has original jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332.

       4.      This Court has personal jurisdiction over DIRECTV, and the Southern District of

New York is a proper venue for this lawsuit, pursuant to Section 17 of the Retransmission Consent

Agreement between Nexstar and DIRECTV that is the subject of this lawsuit, attached hereto as

Exhibit A.


                                IV. FACTUAL BACKGROUND

   A. DIRECTV’s Obligations to Nexstar

       5.      Nexstar, a wholly-owned subsidiary of Nexstar Media Group, Inc., owns or

operates more than one hundred television stations across the country. DIRECTV, a wholly-

owned subsidiary of AT&T Inc., is a provider of satellite television services.

       6.      On July 3, 2015, Nexstar and DIRECTV entered a Retransmission Consent

Agreement (the “Agreement”).       The Agreement provides that DIRECTV must pay Nexstar a



                                                 2
             Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 3 of 7



monthly “License Fee” in exchange for the right to retransmit Nexstar television stations. The

License Fee consists of specified rates, multiplied by the average number of subscribers or

equivalent viewing units. See Ex. A, § 8(a).

       7.      Ordinarily, Nexstar requires programming distributors to retransmit all Nexstar

stations. However, as an accommodation to DIRECTV, Nexstar agreed that DIRECTV was not

required to retransmit a particular station, “WHAG,” a/k/a “WDVM”, if: (1) in good faith

DIRECTV considered launching the station, and (2) DIRECTV paid an Unlaunched Station Fee

“until such time as DIRECTV launches Station WHAG.” See Ex. A, §§ 4(a)(v), 8(a).

       8.      Specifically, the Agreement provides:




       9.      The Unlaunched Station Fee is calculated using the same base rates as the License

Fee that DIRECTV must pay for “each Stream . . . affiliated with a Network,” but the base rates

are multiplied by 220,000 instead of the number of actual subscribers or equivalent viewing units.

See Ex. A, § 8(a). The parties agreed to this highly precise calculation as the distinct cost of this

particular accommodation to DIRECTV. If DIRECTV wishes to no longer pay the Unlaunched

Station Fee, the Agreement requires DIRECTV to launch WHAG and pay the “License Fees . . .

based on the actual number of Subscribers.” Id.

       10.     DIRECTV’s commitment to pay the Unlaunched Station Fee “until such time as

DIRECTV launches Station WHAG” was essential to induce Nexstar to enter the Agreement.

Nexstar relied on DIRECTV’s express promise to compensate Nexstar for accommodating




                                                  3
             Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 4 of 7



DIRECTV’s decision to indefinitely forgo carrying WHAG. Nexstar expected and is entitled to

DIRECTV’s full compliance with this obligation.

   B. DIRECTV’s Breach of its Obligations to Nexstar

       11.     On November 13, 2018, DIRECTV advised Nexstar that it would no longer pay the

Unlaunched Station Fee.         Further, DIRECTV claimed to have overpaid Nexstar by

$10,549,784.74, in payments of the Unlaunched Station Fee. DIRECTV’s stated reason for

declining to perform was that WHAG was no longer affiliated with NBC as of July 1, 2016.

       12.     DIRECTV’s position is untenable. The Agreement unambiguously and specifically

requires DIRECTV to pay the Unlaunched Station Fee (1) “in addition to” the License Fees that it

must pay for network-affiliated streams, and (2) “until such time as DIRECTV launches Station

WHAG.” Nothing in the Agreement makes DIRECTV’s obligation for the Unlaunched Station

Fee subject to WHAG retaining network affiliation.

       13.     If the parties had intended to make the Unlaunched Station Fee subject to WHAG

retaining network affiliation, they could easily have clarified that intent in any number of ways.

       14.     Indeed, the parties did just that in provisions that directly follow the provision

governing the launch of WHAG. See, e.g., Ex. A, § 4(a)(vi) (providing that DIRECTV’s

obligations to retransmit KYLE-TV “shall be subject to such Primary Stream remaining affiliated

with the MNT network”); § 4(a)(vii) (providing that DIRECTV’s obligations to retransmit KKEY-

LD “shall be subject to such Primary Stream remaining affiliated with the Telemundo network”);

§ 4(a)(viii)(A) (providing that DIRECTV may cease carrying Multiplexed Programming Streams

“if such Stream ceases its affiliation with the applicable Big-6 Network”). The parties also

provided, in detail, for the calculation of License Fees “in the event the CW network ceases to

operate as a network.” See Ex. A, § 8(a).




                                                 4
              Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 5 of 7



       15.     By contrast, the Agreement’s specific provisions relating to WHAG contain no

such language. The Agreement simply requires DIRECTV to in good faith consider launching

WHAG during the term of the Agreement, and to pay the Unlaunched Station fee until it launches

WHAG. See Ex. A, §§ 4(a)(v), 8(a). As such, DIRECTV plainly agreed to bear the risk of WHAG

losing network affiliation.

       16.     On January 16, 2019, Nexstar sent DIRECTV a demand letter requesting that

DIRECTV comply with its obligations under the Agreement. Nexstar also offered to meet with

DIRECTV at a mutually agreed time to resolve the matter without litigation. Nexstar and

DIRECTV subsequently conferred by telephone, along with counsel for both parties, but the

parties were unable to resolve the dispute, as DIRECTV continues to refuse to comply with its

obligations under the Agreement.

       17.     DIRECTV’s position contravenes the plain terms of the Agreement. Based on this

erroneous position, DIRECTV has not paid $1,012,000 in Unlaunched Station Fees owed to

Nexstar, plus an additional $102,300 for not paying the correct rate, a difference of $0.31 per

subscriber for one and a half months, as DIRECTV’s payment cycle ends on the 15th of each

month. DIRECTV has thereby failed to perform its express obligations under the Agreement and

deprived Nexstar of its bargained-for compensation.


                                   V. CAUSES OF ACTION

   A. Breach of Contract

       18.     As the factual basis for its claim, Nexstar incorporates the preceding paragraphs of

this Complaint as if set forth fully here.

       19.     Nexstar alleges that Nexstar and DIRECTV entered a valid, enforceable Agreement

that requires DIRECTV to pay License Fees in exchange for the right to retransmit Nexstar



                                                5
             Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 6 of 7



stations, as well as an Unlaunched Station Fee in exchange for DIRECTV not being required to

immediately launch station WHAG.

       20.     Nexstar alleges that it performed all of its obligations under the Agreement, which

are particularly set forth in Section 4(b). See Ex. A, § 4(b)(i)–(vii). Nexstar further alleges that

all conditions precedent have occurred or been performed.

       21.     Nexstar alleges that DIRECTV has breached the Agreement by failing to pay

$1,012,000 in Unlaunched Station Fees owed to Nexstar, plus an additional $102,300 for not

paying the correct rate.

       22.      Nexstar alleges that DIRECTV’s breach has caused damages to Nexstar by

depriving Nexstar of its bargained-for compensation under the Agreement.


                                    VI. JURY DEMAND

       23.     Nexstar demands a trial by jury.


                               VII. PRAYER FOR RELIEF

       24.     Based on the foregoing allegations, Nexstar prays the Court enter judgment in

Nexstar’s favor on its claim against DIRECTV and award the following remedies against

DIRECTV:

       a. Actual damages for breach of contract;

       b. Reasonable attorney’s fees, pursuant to Section 8(c) of the Agreement;

       c. Prejudgment and post-judgment interest as permitted by law;

       d. Costs;

       e. And any other legal or equitable relief that Nexstar may be entitled to recover.




                                                  6
           Case 1:19-cv-03996 Document 1 Filed 05/03/19 Page 7 of 7



Dated: May 3, 2019                  Respectfully submitted:

                                           /s/ John T. Cox III
                                           John T. Cox III (pro hac admission pending)
                                           Texas Bar No. 24003722
                                           Email: tcox@lynnllp.com
                                           Paulette C. Miniter (pro hac admission
                                           pending)
                                           Texas Bar No. 24102213
                                           Email: pminiter@lynnllp.com
                                           LYNN PINKER COX & HURST, LLP
                                           2100 Ross Avenue, Suite 2700
                                           Dallas, Texas 75201
                                           Telephone: (214) 981-3800
                                           Facsimile: (214) 981-3839

                                           ATTORNEYS FOR PLAINTIFF
                                           NEXSTAR BROADCASTING, INC.




                                       7
